Citation Nr: 0107614	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-03 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Miyake, Counsel



REMAND

The veteran served on active duty from December 1965 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
RO that denied a claim of entitlement to TDIU.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new law 
applies to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000); see also Holliday 
v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change even 
requires that notice be provided to a claimant as to what is 
required for a claim to be successful, and may require 
multiple notices during the pendency of the adjudication 
process.  See Holliday, slip op. at 12-13.  In the case of 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001), it was noted that the VA Secretary had not promulgated 
implementing regulations, and that these regulations might in 
fact provide more assistance than is required by the Veterans 
Claims Assistance Act itself.  Holliday, slip op. at 12.  
Indeed, the United States Court of Appeals for Veterans 
Claims (Court) noted that, until such regulations were 
promulgated, there remained significant uncertainties 
regarding the kind of notice to be given to each class of 
claimants, especially in light of the Secretary's 
acknowledgment that the notification requirements had 
universal application.  Holliday, slip op. at 13.  In order 
to ensure that the veteran in this case is afforded all the 
protections of the Veterans Claims Assistance Act of 2000, as 
implemented by VA, a remand is required.  

The record establishes that the veteran's formal application 
for TDIU (VA Form 21-8940) was received on July 6, 1999.  
Service connection has been established for post-traumatic 
stress disorder (PTSD) (10 percent since August 1988, and 
70 percent since July 1996).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2000).

Here, the veteran's current 70 percent rating for his PTSD 
satisfies the percentage requirements of 38 C.F.R. § 4.16.  
Additionally, it should be pointed out that the veteran may 
be entitled to TDIU on an extraschedular basis if it is 
established that he is unable to secure or follow 
substantially gainful employment as a result of service-
connected disability.  38 C.F.R. § 4.16(b).  Consequently, an 
issue before the Board is whether the veteran's service-
connected PTSD precludes him from engaging in substantially 
gainful employment (work that is more than marginal, which 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  The fact that a veteran 
may be unemployed or has difficulty obtaining employment is 
not determinative.  The ultimate question is whether the 
veteran, because of his service-connected PTSD, is incapable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Moreover, an inability 
to work due to non-service-connected disabilities or age may 
not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making this 
determination, VA considers such factors as the extent of the 
service-connected disability, employment, and educational 
background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 
4.19.

The regulation indicates that all cases of veterans who are 
unemployable by reason of service-connected disability should 
be submitted to the Director, Compensation and Pension 
Service for extra-schedular consideration.  Id.  Whether the 
RO must first find unemployability as suggested by the 
language of this regulation before referring the case to the 
Director, or whether the analysis by the RO ought to be 
similar to that required for extra-schedular ratings under 
38 C.F.R. § 3.321(b)(1) is not clear.  Reading the language 
of § 4.16(b) in the light most favorable to the veteran, the 
Board finds that the RO need not find unemployability before 
forwarding the case to the Director.  Rather, in order to be 
consistent with the requirements of § 3.321(b)(1), the Board 
concludes that § 4.16(b) only requires that the RO find 
exceptional or unusual disability factors not contemplated by 
the regular schedular criteria in order to refer the case to 
the Director.

The Board finds that further evaluation of the factors 
affecting the veteran's employability is required, especially 
since the veteran's last formal VA examination was conducted 
in December 1997.  Therefore, to satisfy VA's duty to assist 
the veteran in obtaining evidence necessary to substantiate 
his claim, a new examination is necessary to account for the 
current level of disability due to service-connected PTSD.  
38 C.F.R. § 19.9.  If feasible, the examiner should 
distinguish any disabling effects due to non-service-
connected disorders.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

There are additional reasons for remand, including the need 
to obtain additional treatment records.  When the veteran 
submitted his formal application for TDIU in July 1999, he 
noted that he had received medical care within the previous 
12 months, every four to six months, for PTSD at the Beckley 
VA Hospital and the Family Institute of West Virginia.  A 
review of the record reveals that these records have neither 
been requested nor associated with the claims file; yet, such 
records may be pertinent to the veteran's claim.  (VA 
adjudicators are charged with constructive notice of 
documents generated by VA whether in the claims file or not.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).)  In this regard, 
the Board notes that, because of the need to ensure that all 
potentially relevant VA records are made a part of the claims 
file, a remand is required.  See Bell, supra.

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of recent treatment of service-
connected PTSD that has not already been 
made part of the record, including VA 
treatment records from the Beckley VA 
Hospital and private records from the 
Family Institute of West Virginia (see 
July 1999 VA Form 21-8940), if any, and 
ensure that all pertinent records of VA 
and private treatment have been procured 
for review.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2000).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

3.  If additional evidence is submitted 
for consideration by the RO, adjudicatory 
action as deemed appropriate should be 
undertaken and, if the benefit sought is 
not granted, the RO should schedule the 
veteran for a VA psychiatric examination 
to assess the severity of his service-
connected PTSD.  The claims folder, along 
with all additional evidence obtained 
pursuant to the request above, should be 
made available to the examiner for 
review.  The rationale for all opinions 
should be explained in detail.  The 
examiner should distinguish any 
disability due to non-service-connected 
disabilities and provide an opinion as to 
whether the veteran is unemployable due 
solely to service-connected PTSD.  

4.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should 
re-adjudicate the claim.  Consideration 
should be given to whether the case 
should be referred to the Director under 
38 C.F.R. § 4.16(b).  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  If the RO does not refer the 
case to the Director, the SSOC should 
include an explanation for such action.  
If the veteran does not appear for a 
scheduled examination, the SSOC should 
recite the provisions of 38 C.F.R. 
§ 3.655 (2000) and explain the effect of 
this regulation on the veteran's claim.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


